Judgment unanimously affirmed. Memorandum: As part of his omnibus motion, defendant moved to suppress the results of a breathalyzer test upon the ground that the ampoules used in the administration of the test were from a lot that was improperly mixed, and thus, that the test result was unreliable (see, People v Uruburu, 169 AD2d 20). Defendant’s sole contention on appeal is that the suppression court erred in denying that motion without conducting a hearing. We conclude that a motion addressed to the integrity of the ampoules is not a motion to suppress authorized by CPL 710.20 (5) and that the suppression court did not err in summarily denying that application (see, People v Singh, 144 Misc 2d 402; People v Amores, 143 Misc 2d 527, 531; but see, People v Sherwood, 160 AD2d 1203, 1205, lv denied 76 NY2d 796; People v Nieves, 143 Misc 2d 734; People v Pantaleo, 141 Misc 2d 251). (Appeal from Judgment of Monroe County Court, Kepner, J.—Felony Driving While Intoxicated.) Present—Callahan, A. P. J., Boomer, Pine, Balio and Lawton, JJ.